
	

113 HRES 199 IH: National Celiac Awareness Month
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 199
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Ms. McCollum (for
			 herself, Mrs. Lowey,
			 Mr. Ryan of Ohio,
			 Mr. McGovern,
			 Ms. Bordallo,
			 Ms. Moore,
			 Mr. Conyers, and
			 Mr. Rangel) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of May
		  2013 as National Celiac Awareness
		  Month.
	
	
		Whereas celiac disease is one of the most common genetic
			 conditions in the world;
		Whereas 1 in 133 people in the United States, the
			 equivalent of 1 percent of the Nation’s population, has celiac disease;
		Whereas 95 percent of people in the United States with
			 celiac disease remain undiagnosed;
		Whereas the grains wheat, rye, and barley contain a
			 protein which triggers an immune response in persons with celiac disease,
			 causing damage to the lining of the small intestine;
		Whereas the only course of treatment for celiac disease is
			 strict adherence to the medically prescribed gluten-free diet;
		Whereas individuals with celiac disease may have a range
			 of symptoms including anemia, weight loss, abdominal pain, osteoporosis, short
			 stature, diarrhea, constipation, depression, and migraines;
		Whereas the length of time for an adult to be diagnosed
			 with celiac disease is 6 years from the onset of symptoms;
		Whereas celiac disease is a serious life-long condition
			 that affects children, women, and men in every age group;
		Whereas delays in the diagnosis of celiac disease result
			 in increased health care costs to patients, employers, and the Federal
			 Government;
		Whereas other serious autoimmune disorders such as
			 rheumatoid arthritis, systemic lupus, and Sjogren's syndrome are associated
			 with delays in the diagnosis of celiac disease;
		Whereas 10 percent of persons with type 1 diabetes have
			 celiac disease;
		Whereas individuals with Down syndrome are at increased
			 risk of having celiac disease;
		Whereas 30 percent of new diagnoses occur in persons over
			 the age of 60;
		Whereas 10 percent of people with celiac disease suffer
			 from associated neurological conditions such as peripheral neuropathy and
			 ataxia;
		Whereas the United States will host the 15th International
			 Celiac Disease Symposium (ICDS) in Chicago, Illinois, in September 2013;
		Whereas the global conference will bring together experts
			 in the study, treatment, and management of celiac disease and gluten-related
			 disorders;
		Whereas the Food Allergen Labeling and Consumer Protection
			 Act of 2004 mandated the establishment of Federal standards for gluten-free
			 foods to aid persons with celiac disease;
		Whereas individuals with celiac disease need basic
			 information about food product ingredients to effectively manage their chronic
			 health condition; and
		Whereas the 2004 National Institutes of Health Consensus
			 Development Conference on Celiac Disease found that consultation with a skilled
			 dietitian and identification and treatment of nutritional deficiencies were key
			 elements in the management of celiac disease: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Celiac
			 Awareness Month;
			(2)recognizes the efforts of advocates and
			 organizations that encourage awareness, promote research, and provide
			 education, support, and hope to those impacted by celiac disease;
			(3)supports research
			 funding to find a cure for celiac disease; and
			(4)supports and
			 encourages all people in the United States to observe National Celiac Awareness Month with
			 appropriate events and activities.
			
